Luke, J.
Texla Oil Company sued Calhoun for a balance due of $1666.66 upon the following contract: “I hereby purchase ............shares of the common capital stock of the Texla Oil Company of the par value of $10.00 each, fully paid and non-assessable, for which I promise to pay'the said Texla Oil Company, or order, twenty-five hundred & 00/100 dollars. I enclose herewith $833.33 as one-third payment, and I promise to pay the balance, if any, in two equal installments, one and two months after date. This contract includes the entire agreement between the parties. As witness my hand and seal, this 21st day of May 1920. [Signed] Andrew Calhoun (L. S.)” The plaintiff alleged that the consideration of the contract was the purchase of 250 shares of its capital stock, and that where the contract was silent as to the *787number of shares, it was so by reason of a clerical oversight; that the promise to pay and the number of shares of stock sold were definite and positive. The defendant demurred generally and specially. The court overruled the demurrer.
The court properly overruled the demurrer /and since the evidence demanded a verdict for the plaintiff, the trial judge did not err in directing the jury so to find.

Judgment affirmed.

Broyles, G. J., and Bloodworih, J., concur.